DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Publication No. 2018/0146560).
Regarding claim 1, in Figure 5, Chen discloses an electronic device, comprising: a foldable housing (100a) that is configured to bend about a bend axis and that has a support layer (112); a flexible display panel (150); and a spring layer (144, 146) between the support layer and the flexible display panel.
Regarding claim 2, Chen discloses wherein the spring layer comprises an array of springs (Figure 5).
Regarding claim 3, Chen discloses wherein the array of springs comprises springs selected from the group consisting of: spiral springs, dome springs, corrugated springs, springs formed from axially compressible cylindrical tubes with flexibility-enhancement sidewall openings, springs with arms, and cantilever springs (Figure 5). 
Regarding claim 4, Chen discloses wherein the array of springs comprises metal springs (Figure 5).
Regarding claim 5, Chen discloses foam posts between the support layer and the metal flexible display panel (Figure 5).
Regarding claim 6, Chen discloses force sensors in the spring layer that are configured to measure force applied to the flexible display panel (Figure 5).
Regarding claim 7, Chen discloses wherein the flexible display panel has a metal layer and wherein the spring layer comprises springs that are welded to the metal layer (Figure 5).
Regarding claim 8, Chen discloses wherein the flexible display panel has a metal layer and wherein the spring layer comprises springs that are attached to the metal layer with adhesive (Figure 5).
Regarding claim 9, Chen discloses wherein the spring layer comprises first springs of a first thickness and second springs of a second thickness (Figure 5).
Regarding claim 10, Chen discloses a metal layer between the display panel and the spring layer, wherein the spring layer comprises springs that extend across a gap between the metal layer and the support layer, and wherein the electronic device further comprises foam posts in the gap (Figure 5).
Regarding claim 11, Chen discloses wherein the foam posts extend entirely across the gap (Figure 5).
Regarding claim 12, Chen discloses wherein the foam posts extend only partly across the gap (Figure 5).
Regarding claim 13, Chen discloses wherein the display panel comprises an array of light-emitting diodes, the electronic device further comprising a display cover layer that overlaps the array of light-emitting diodes (Figure 5).
Regarding claim 14, Chen discloses wherein the support layer comprises a metal midplate (Figure 5).
Regarding claim 15, Chen discloses wherein the spring layer comprises a metal spring and a force sensor on the metal spring (Figure 5).
Regarding claim 16, Chen discloses wherein the metal spring has at least one arm and wherein the force sensor comprises a strain gauge on the arm (Figure 5).
Regarding claim 17, Chen discloses wherein the foldable housing has a hinge aligned with the bend axis, wherein the spring layer comprises an array of springs, and wherein the array of springs is characterized by a spring- center-to-spring-center pitch of less than 3 mm and a thickness of 0.2 to 3 mm (Figure 5).
Regarding claim 18, in Figure 5, Chen discloses a foldable portable electronic device comprising: a housing (112) having first (113) and second (114) portions coupled for rotational motion at a bend axis; a display cover layer (150); an array of pixels configured to display an image through the display cover layer; a metal layer coupled to the array of pixels (paragraph [0036]); a spring layer (1144, 146) having an array of metal springs between the housing and the metal layer (paragraph [0036]).
Regarding claim 19, Chen discloses wherein a strip-shaped area of the spring layer that overlaps the bend axis has first springs of a first stiffness and wherein other areas of the spring layer have second springs with a second stiffness that is different than the first stiffness (Figure 5).
Regarding claim 18, in Figure 5, Chen discloses a foldable electronic device, comprising: a foldable housing (100a) having a first metal layer (paragraph [0036]); a foldable display (150) having pixels supported by a second metal layer; and an array of metal springs interposed between the first and second metal layers (Figure 2, paragraph [0036]).
Regarding claim 21, Chen discloses wherein foldable housing has a hinge, wherein the foldable housing is configured to bend about a bend axis that is aligned with the hinge, wherein the array of metal springs overlaps the bend axis, and wherein the metal springs are welded to the second metal layer (Figure 5).
Regarding claim 22, Chen discloses a sheet of metal that contains the array of metal springs (Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847